DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Response to Amendment
The amendment filed 01/05/2021 has been entered.  Claims 1-3, 5, 7-9, 11-12 and 14-16 are pending for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-3, 5, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.  (US Pub. 2016/0142157) hereinafter Jeong in view of Kwon (US Pub. 2017/0041083) and further in view of Jung et al. (US Pub. 2015/0287413) hereinafter Jung.

Regarding claim 1, Jeong teach, a method for driving a mobile application using a sound wave signal, the method comprising: 
determining, by a second user terminal, an application to be driven on a first user terminal by a user's selection or based on information requested by an online service server to which the second user terminal is connected (Jeong; mobile device receive a input though user interface and determine control information corresponding to an operation of external device 20 and mobile device generate sound wave and output to operate external device; paragraphs 27-28);
generating a sound wave driving signal by generating a driving signal and synthesizing the generated driving signal with a sound wave signal, (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, mobile device 10 generate soundwave data with the ID of the external device to be controlled; paragraph 80); 
outputting the sound wave driving signal to the first user terminal (Jeong; mobile device receive a input though user interface and determine control information corresponding to an operation of external device 20 and mobile device generate sound wave and output to operate external device; paragraphs 27-28).
extracting the driving signal from the sound wave driving signal (Jeong; external device 20 receive the sound wave with control information to perform operation; paragraphs 34-35, further, external device 20 extract the signal of non-audible and audible area using the filter; paragraph 98, Further, external device receive the sound wave through receiving apparatus, decode the input sound wave to acquire the ID of the external device and control information (by decoding as extracting, ID and control information recognize); paragraph 68);
determining the application based on the application identification information included in the driving signal (Jeong; external device receive sound wave with encoded code and ID of the external device with control information and perform operation corresponding to the control information (sound wave signal with control information include name of the application which equates to application identification which device needed to control); paragraph 35) and 
driving the application according to the driving signal and by automatically inputting other information included in the driving signal, than the application identification information, to the application (Jeong; sound wave generation unit determine control information and generate a voice signal control information from smart phone to control appliance such as air conditioner or music (when sound wave generation unit generate control information it automatically inputting 
Jeong does not teach expressly,
the driving signal synchronized with the sound wave signal in period or start position, and the driving signal including application identification information regarding the application
Kwon teaches,
the driving signal synchronized with the sound wave signal in period or start position, and the driving signal including application identification information regarding the application (Kwon; mobile communication terminal includes IoT communication setting unit be formed as application installed in the smartphone; paragraph 76, further, mobile device generate sound wave signal including the an access setting sound wave signal for access setting of an IoT device and a speaker 250 which outputs the access setting sound wave signal and may additionally include an access setting information storage unit 210 which receives and stores network access information and an identification information recognition unit 270 which identifies an IoT device; paragraph 75, further, a smartphone device have IoT control application installed where IoT control with sound wave signal; paragraphs 76-77);
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kwon technique of generate sound wave signal to access setting of IoT devices with installed application to modify control external devices Jeong. 

Jeong and Kwon do not teach expressly,
receiving the sound wave driving signal and recognizing the sound wave driving signal by an always-on application installed and residing in the first user terminal to release a lock screen mode of the first user terminal
releasing the lock screen mode of the first user application by a pushing of the sound wave driving signal
However, Jung teaches,
receiving the sound wave driving signal and recognizing the sound wave driving signal by an always-on application installed and residing in the first user terminal to release a lock screen mode of the first user terminal (Jung; “Some electronic devices may normally remain in an always-on state for speech recognition such that they may awake or be unlocked upon detection of speech and perform functions” ; paragraph 3)
releasing the lock screen mode of the first user application by a pushing of the sound wave driving signal (Jung; Some electronic devices may normally remain in an always-on state for speech recognition such that they may awake or be unlocked upon detection of speech and perform functions of Internet surfing, telephone conversations, SMS/e-mail readings, etc.” paragraph 3).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung technique of device awake or unlocked upon speech 

Regarding claim 2, Jeong, Kwon and Jung teach all of the claim 1. Jeong further teaches,
a sound wave driving signal generating step in which the second user terminal determines the application to be driven on the first user terminal, generates the driving signal to drive the application (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, mobile device connected to external device through network to perform controlling an operation, also, external device perform the control based on the ID and perform the operation corresponding to the information, also, external device as smart home appliances which have a network function; paragraphs 29, 35 and 36), and synthesizes the driving signal with the sound wave signal to generate the sound wave driving signal (Jeong; generating a sound wave data by the sound wave data generation unit 103, the sound wave data generation unit 103 may map the determined control information to each frequency, synthesize the mapped control information with 
Further, Kwon teaches,
online server connected with second terminal to driven application (Kwon; mobile device generate a access setting sound signal to setting of an IoT device which output the access setting sound wave signal include access setting information storage unit 210 which receives and store network access information and an identification recognition unit 270 which identifies an IoT Device (storage unit equating as online server where it stores the IoT information to be setting, once storage unit receives the request from mobile device for setting, it recognize based on the IoT devices in the storage database); paragraph 75, further, “The access setting information may be manually input by a user as illustrated in (a) of FIG. 4 or automatically obtained by the mobile communication terminal 200 through a gateway, a hub or a network management server that connects networks”; paragraph 60).

Regarding claim 3, Jeong, Kwon and Jung teach all of the claim 1. Kwon further teaches,
a sound wave driving signal generates the driving signal to drive the application, synthesizes the driving signal with the sound wave signal, and transmits the sound wave driving signal to the second user terminal (Kwon; fig. 4; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by 
a sound wave driving signal generating step in which an online service server determines the application to be driven on the first user terminal (Kwon; mobile device generate a access setting sound signal to setting of an IoT device which output the access setting sound wave signal include access setting information storage unit 210 which receives and store network access information and an identification recognition unit 270 which identifies an IoT Device (storage unit equating as online server where it stores the IoT information to be setting, once storage unit receives the request from mobile device for setting, it recognize based on the IoT devices in the storage database); paragraph 75)

Regarding claim 5
wherein the sound wave driving signal transmitting step includes the steps of outputting, by the second user terminal, the sound wave driving signal through a speaker (Jeong; mobile device 10 output control information through speaker; paragraph 28) and receiving, by the first user terminal, the sound wave driving signal through a microphone (Jeong; mobile device 10 output control information through speaker; paragraph 28 and external device 20 receive a sound code and sound wave receiving unit 201 (i.e. microphone or speaker) received the sound wave output from mobile device 10; paragraph 130).

Regarding claim 7, Jeong, Kwon and Jung teach all of the claim 1. Jeong further teaches,
wherein the sound wave signal is a sound wave signal of an inaudible frequency bandwidth (Jeong; sound wave output through speaker may wave of non-audible area and mapped to a predetermined frequency band ; paragraph 67)

Regarding claim 8, Jeong, Kwon and Jung teach all of the claim 1. Jeong further teaches,
wherein the sound wave signal is a melody or music sound (Jeong; sound wave may also be a form corresponding to the music data pre-stored in the mobile device; paragraph 67)

Regarding claim 9
a second user terminal determining an application to be driven on a first user terminal by a user's selection or based on information requested by an online service server to which the second user terminal is connected (Jeong; mobile device receive a input though user interface and determine control information corresponding to an operation of external device 20 and mobile device generate sound wave and output to operate external device; paragraphs 27-28),
generating  a sound wave driving signal by generating a driving signal and synthesizing the generated driving signal with a sound wave signal the driving signal (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, mobile device 10 generate soundwave data with the ID of the external device to be controlled; paragraph 80),
outputting the sound wave driving signal to the first user terminal (Jeong; mobile device receive a input though user interface and determine control information corresponding to an operation of external device 20 and mobile device generate sound wave and output to operate external device; paragraphs 27-28),
the first user terminal driving an application equipped therein based on the application identification information included in the sound wave driving signal output from the second user terminal (Jeong; fig. 1; as device 20 received the control instruction from mobile device 10 via sound wave and perform operation  the first user terminal including a sound wave driving signal receiver receiving the sound wave driving signal (Jeong; external device 20 receive the sound wave with control information to perform operation; paragraphs 34-35, further, external device 20 extract the signal of non-audible and audible area using the filter; paragraph 98) 
a driving signal extractor extracting the driving signal from the sound wave driving signal (Jeong; external device 20 receive the sound wave with control information to perform operation; paragraphs 34-35, further, external device 20 extract the signal of non-audible and audible area using the filter; paragraph 98, Further, external device receive the sound wave through receiving apparatus, decode the input sound wave to acquire the ID of the external device and control information (by decoding as extracting, ID and control information recognize); paragraph 68);
an application driver driving the application based on the driving signal and by automatically inputting other information included in the driving signal, than the application identification information, to the application, (Jeong; sound wave generation unit determine control information and generate a voice signal control information from smart phone to control appliance such as air conditioner or music (when sound wave generation unit generate control information it automatically inputting drive signal for controlling appliances and user 
Jeong does not teach expressly,
the driving signal synchronized with the sound wave signal in period or start position, and the driving signal including application identification information regarding the application
However, Kwon teaches,
the driving signal synchronized with the sound wave signal in period or start position, and the driving signal including application identification information regarding the application (Kwon; mobile communication terminal includes IoT communication setting unit be formed as application installed in the smartphone; paragraph 76, further, mobile device generate sound wave signal including the an access setting sound wave signal for access setting of an IoT device and a speaker 250 which outputs the access setting sound wave signal and may additionally include an access setting information storage unit 210 which receives and stores network access information and an identification information recognition unit 270 which identifies an IoT device; paragraph 75, further, a smartphone device have IoT control application installed where IoT control with sound wave signal; paragraphs 76-77).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kwon technique of generate sound wave signal to access setting of IoT devices with installed application to modify control external devices Jeong. 

Jeong and Kwon do not teach expressly,
wherein the first terminal has an always-on application installed and residing therein to recognize the sound wave driving signal to release a lock screen mode of the first terminal
releasing the lock screen mode of the first user application by a pushing of the sound wave driving signal
However, Jung teaches,
wherein the first terminal has an always-on application installed and residing therein to recognize the sound wave driving signal to release a lock screen mode of the first terminal (Jung; “Some electronic devices may normally remain in an always-on state for speech recognition such that they may awake or be unlocked upon detection of speech and perform functions” ; paragraph 3)
releasing the lock screen mode of the first user application by a pushing of the sound wave driving signal (Jung; Some electronic devices may normally remain in an always-on state for speech recognition such that they may awake or be unlocked upon detection of speech and perform functions of Internet surfing, telephone conversations, SMS/e-mail readings, etc.” paragraph 3).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung technique of device awake or unlocked upon speech detection to perform functions to modify control external devices and generate sound 

Regarding claim 11, Jeong, Kwon and Jung teach all of the claim 9. Jeong further teaches,
wherein the second user terminal includes a driving application determiner determining an application to be driven on the first user terminal according to information required by an online service server connected with the second user terminal and generating the driving signal (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, further, mobile device connected to external device through network to perform controlling an operation, also, external device perform the control based on the ID and perform the operation corresponding to the information, also, external device as smart home appliances which have a network function; paragraphs 29, 35 and 36); 
a sound wave driving signal generator synthesizing the driving signal with the sound wave signal to generate the sound wave driving signal (Jeong; generating a sound wave data by the sound wave data generation unit 103, the sound wave data generation unit 103 may map the determined control information to each 
a sound wave driving signal output unit outputting the sound wave driving signal (Jeong; mobile device 10 output control information through speaker to receiving device 20; paragraph 28.

Regarding claim 12, Jeong, Kwon and Jung teach all of the claim 9. Jeong further teaches, 
an online service server, the online service server including a driving application determiner determining an application to be driven on the first user terminal and generating the driving signal (Jeong; mobile device 10 and device 20 communicate through mobile communication such as GSM, CDMA or LTE where mobile device transmit control information to terminal 20; paragraph 32, further, fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28  ); 
a sound wave driving signal generator synthesizing the driving signal with the sound wave signal to generate the sound wave driving signal( Jeong; generating a sound wave data by the sound wave data generation unit 103, the sound wave data generation unit 103 may map the determined control information to each 
a sound wave driving signal transmitter transmitting the sound wave driving signal to the second user terminal, wherein the second user terminal receives the sound wave driving signal from the online service server and outputs the sound wave driving signal (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, generating a sound wave data by the sound wave data generation unit 103, the sound wave data generation unit 103 may map the determined control information to each frequency, synthesize the mapped control information with the pure tone of the non-audible band to generate a predetermined code; paragraph 46, further, mobile device 10 and device 20 communicate through mobile communication such as GSM, CDMA or LTE where mobile device transmit control information to terminal 20; paragraph 32). 

Regarding claim 14, Jeong, Kwon and Jung teach all of the claim 9. Jeong further teaches, 
wherein the first user terminal is a portable mobile terminal (Jeong; fig. 1; mobile device 10; paragraph 26).

Regarding claim 15, Jeong teach, a system for driving an application, the system comprising: 
a first terminal including a driving application determining unit (Jeong; fig. 2; The control information determination unit 102 determines the control information corresponding to the operation of the external device 20 based on the at least one input which is input through the input receiving unit 101; paragraph 42), a sound wave driving signal generator (Jeong; The sound wave data generation unit 103 generates the sound wave data corresponding to the determined control information; paragraph 44 ), and a sound wave driving signal outputting unit (Jeong; The output unit 104 may output the sound wave corresponding to the sound wave data generated by the sound wave generation apparatus; paragraph 67), wherein 
the driving application determining unit determines a target application by a user's selection (Jeong; “the sound wave data generation unit 103 may also generate a voice signal “control information from a smart phone is being transmitted to an air conditioner” or the sound wave data synthesized with music using the generated non-audible sound wave data”; paragraph 46) or based on information requested from a server connected to the second terminal and generates a driving signal (Jeong; “the sound wave data generation unit 103 may generate a sound wave data corresponding to an ID of any one of the external devices 20 to generate a sound wave data for a device which wants to transmit the control information”; paragraph 47), wherein 
the sound wave driving signal generator generates a sound wave driving signal by synthesizing the driving signal with a sound wave signal (Jeong; fig. 1; mobile device 10 (second terminal) in user interface, received user input and determine control information corresponding to an operation of external device 20 by generating a sound wave corresponding to an operation of external device 20 (i.e. sound wave contain control operation of the external device that equating as synthesized sound wave); paragraphs 27-28, further, mobile device 10 generate soundwave data with the ID of the external device to be controlled; paragraph 80)
wherein the sound wave driving signal outputting unit outputs the sound wave driving signal (Jeong; “the external device 20 may receive the sound wave output through the output unit through a mike which is the sound wave receiving apparatus, decode the input sound wave to acquire the ID of the external device 20 and the control information, confirm the device to be controlled based on the acquired ID of the external device 20, and perform the operation corresponding to the control information”; paragraph 68); and
the sound wave driving signal receiver receives the sound wave driving signal from the first terminal, wherein the driving signal extractor extracts the driving signal from the sound wave driving signal (Jeong; external device 20 receive the sound wave with control information to perform operation; paragraphs 34-35, further, external device 20 extract the signal of non-audible and audible area using the filter; paragraph 98, Further, external device receive the sound wave through receiving apparatus, decode the input sound wave to acquire the ID of 
second terminal having the target application installed thereon (Jeong; “when receiving the input waving the mobile device 10 like the fan, the control information determination unit may determine the control information controlling the air conditioner so as to be operated” (mobile device equipped with external device control capability application); paragraph 42) and including a sound wave driving signal receiver, a driving signal extractor (Jeong; the sound wave data generation unit 103 may also generate a voice signal “control information from a smart phone is being transmitted to an air conditioner” (device receives a voice signal to operate another device); paragraph 46), and an application driver (Jeong; “the control information determination unit may determine the control information controlling the air conditioner so as to be operated. One example of the determined control information may include a turn on/off of a power supply for the external device 20, a temperature control of the refrigerator among the external devices 20, an operating time control of the air conditioner, a moving path control of the robot cleaner, an operating time control of the microwave, and the like, but it is not limited thereto, and therefore various types of control information may be determined”; paragraph 42)
the application driver determines the identification information included in the driving signal and drives the target application based on the identification information (Jeong; external device receive sound wave with encoded code and ID of the external device with control information and perform operation 
the application driver automatically inputting other information included in the driving signal, than the identification information, to the application (Jeong; sound wave generation unit determine control information and generate a voice signal control information from smart phone to control appliance such as air conditioner or music (when sound wave generation unit generate control information it automatically inputting drive signal for controlling appliances and user smartphone equipped with application which user using to control external devices); paragraph 46)
Jeong does not teach expressly,
sound wave signal with the driving signal synchronized with the sound wave signal in period or start position, the first terminal and the second terminal each including the sound wave signal or information about the sound wave signal, the driving signal including identification information about the target application, 
However, Kwon teaches,
sound wave signal with the driving signal synchronized with the sound wave signal in period or start position, the first terminal and the second terminal each including the sound wave signal or information about the sound wave signal, the driving signal including identification information about the target application (Kwon; mobile communication terminal includes IoT communication setting unit be formed as application installed in the smartphone; paragraph 76, further, ), 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Kwon technique of generate sound wave signal to access setting of IoT devices with installed application to modify control external devices Jeong. The motivation for doing so would have been to make such combination to conveniently control external devices with voice command for quickly perform the operation.

Jeong and Kwon do not teach expressly,
a second terminal having an always-on application 
the always-on application recognizes the sound wave driving signal in a lock state of the second terminal and unlocks the second terminal by a pushing of the sound wave driving signal
However, Jung teaches,
a second terminal having an always-on application (Jung; “Some electronic devices may normally remain in an always-on state for speech recognition such 
the always-on application recognizes the sound wave driving signal in a lock state of the second terminal and unlocks the second terminal by a pushing of the sound wave driving signal (Jung; Some electronic devices may normally remain in an always-on state for speech recognition such that they may awake or be unlocked upon detection of speech (pushing drive wave signal with speech command) and perform functions of Internet surfing, telephone conversations, SMS/e-mail readings, etc.” paragraph 3)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung technique of device awake or unlocked upon speech detection to perform functions to modify control external devices and generate sound wave signal to access setting of IoT devices with installed application of Jeong and Kwon. The motivation for doing so would have been to improve to minimize an amount of power consumption during an inactive period.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al.  (US Pub. 2016/0142157) hereinafter Jeong in view of Kwon (US Pub. 2017/0041083) and further in view of Jung et al. (US Pub. 2015/0287413) hereinafter Jung as applied to claim 15 above and further in view of Lee (US Pub. 2016/0261582).

Regarding claim 16, Jeong, Kwon and Jung teach all of the claim 15. Jeong, Kwon and Jung do not teach expressly,
the application includes authentication application, and the driving signal further includes authentication session information including information requesting to automatically input user authentication information to the second terminal or universal resource locator (URL) information for authentication, wherein 
the authentication application is driven by the sound wave driving signal to perform user authentication on the first terminal, wherein 
the first terminal transmits a result of the user authentication result to the second terminal, or the authentication application directly provides the result of the user authentication to the server based on the URL information, and wherein 
when the user authentication on the first terminal succeeds, an authentication success screen is shown on the first terminal, and automatic log-in to the server is done for the second terminal, and a log-in complete screen is shown on the second terminal, and the second terminal accesses the server as per authentication complete information.
However, Lee teaches,
the application includes authentication application, and the driving signal further includes authentication session information including information requesting to automatically input user authentication information to the second terminal or universal resource locator (URL) information for authentication (Lee; the authentication of the second device 10 by the mobile device authentication unit 122 may be performed through a simple procedure, such as automatic login in a , wherein 
the authentication application is driven by the sound wave driving signal to perform user authentication on the first terminal (Lee; fig. 5; as user select icon 12 for secure login of the first device 20, a function for recording sound of the first device and sending the typing sound to the authentication sever performed (sound wave of typing sound send authentication server to authenticate device to access server); paragraph 95), wherein 
the first terminal transmits a result of the user authentication result to the second terminal, or the authentication application directly provides the result of the user authentication to the server based on the URL information (Lee;  as shown in figure 5, a authentication of device 10 completed and message display as “User authentication successful”  (display results of the login display); paragraph 95), and wherein 
when the user authentication on the first terminal succeeds, an authentication success screen is shown on the first terminal (Lee;  as shown in figure 5, a authentication of device 10 completed and message display as “User authentication successful”  (display results of the login display); paragraph 95), and automatic log-in to the server is done for the second terminal, and a log-in complete screen is shown on the second terminal (Lee; the authentication of the 10 by the mobile device authentication unit 122 may be performed through a simple procedure, such as automatic login in a mobile state, for example, after the mobile device authentication unit 122 authenticates the second device 10 based on the processes; paragraph 77), and the second terminal accesses the server as per authentication complete information (Lee; user can access web services such as electronic commerce transactions, Internet banking, Internet education, portal sites, and SNS; paragraph 57).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Jung technique of device awake or unlocked upon speech detection to perform functions to modify control external devices and generate sound wave signal to access setting of IoT devices with installed application, and device awake or unlocked upon speech detection to perform functions of Jeong, Kwon and Jung. The motivation for doing so would have been to improve reliability in the security of login authentication and easily handle an illegal login attempt.

Response to Arguments

Applicant remarks on page 2, that Jeong in view of Kwon and Jung, do not disclose or suggest " determining, by a second user terminal, an application to be driven on a first user terminal by a user's selection or based on information requested by an online service server to which the second user terminal is connected " as required in claim 1.
Examiner respectfully disagrees with Applicant because:
First, Examiner would like to point out that the rejection for claims 1 and 13 only based on the combination of Jeong, Kwon and Jung (see rejection above and rejection mailed 010/09/2020.
Second, Jeong disclosed as wherein, mobile device receive a voice input through the interface to perform a task on external device wherein mobile device determine the control information corresponding to an operation task of external device so mobile device generate sound wave and output to the external device (see Jeong paragraph 27-28). 
Therefore the combination of Jeong, Kwon and Jung teaches the claim limitation as requires in claim 1.
Applicant remarks on pages 2-3 that Jeong in view of Kwon and Jung, do not disclose or suggest " generating a sound wave driving signal by generating a driving signal and synthesizing the generated driving signal with a sound wave signal, the driving signal synchronized with the sound wave signal in period or start position, and the driving signal including application identification information regarding the application" as required in claim 1.
Examiner respectfully disagrees with Applicant because:
Jeong disclosed as shown in figure 1, wherein user’s voice input instruction with control information corresponding to an operation of external device generate sound wave by mobile device and control information as synthesized in sound wave so external device interpreted the instruction to be perform from mobile device and generate sound wave data corresponding to external device ID to perform the task (see Jeong paragraphs 27-28 and 80). Further, Kwon discloses as mobile device controlling 
Therefore the combination of Jeong, Kwon and Jung teaches the claim limitation as requires in claim 1.
Applicant remarks on page 4 that Jeong in view of Kwon and Jung, do not disclose or suggest " receiving the sound wave driving signal and recognizing the sound wave driving signal by an always-on application installed and residing in the first user terminal to release a lock screen mode of the first user terminal" and "releasing a lock screen mode of the first user terminal by a pushing of the sound wave driving signal" as required in claim 1.
Examiner respectfully disagrees with Applicant because:
Jung disclosed as electronics devices may normally remain in always-on state for speech recognition such that when user using voice command to perform any task, electronic devices awake or be unlocked upon detection of speech to perform function such as internet surfing, SMS, or e-mail reading or other functions as instructed by the user. Also, as mobile device detect the speech instruction, the mobile device release the screen unlock and perform the function as received instruction by user (see Jung paragraph 3).
Therefore the combination of Jeong, Kwon and Jung teaches the claim limitation as requires in claim 1.
Applicant remarks on page 6 that Jeong in view of Kwon and Jung, do not disclose or suggest " driving the application according to the driving signal and by automatically inputting other information included in the driving signal, than the application identification information, to the application" as required in claim 1.
Examiner respectfully disagrees with Applicant because:
Jeong disclosed as  sound wave generation unit determine control information and generate a voice signal control information to control appliance such as air conditioner or music so when user voice control information sound wave generated by mobile device with sound wave and in this sound wave control information of external device included which means when external device receives the sound wave signal it automatically filled the instruction for function to be performed with application identification information(see Jeong paragraph 46).
Therefore the combination of Jeong, Kwon and Jung teaches the claim limitation as requires in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/PARMANAND D PATEL/ Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143